Exhibit 10.19

Execution Copy

EXECUTIVE CHAIRMAN EMPLOYMENT AGREEMENT

This EXECUTIVE CHAIRMAN EMPLOYMENT AGREEMENT (the “Agreement”) is made effective
as of June 1, 2012 (the “Effective Date”), by and between NEW HAMPSHIRE THRIFT
BANCSHARES, INC. (the “Company”) and STEPHEN W. ENSIGN (the “Executive
Chairman”). Any reference to the “Bank” herein shall mean Lake Sunapee Bank,
FSB, a wholly-owned subsidiary of the Company, or any successor thereto.

WHEREAS, the Company desires to continue to assure for itself and for the Bank
the continued availability of the Executive Chairman’s services and the ability
of the Executive Chairman to perform such services with a minimum of personal
distractions in the event of a pending or threatened Change of Control (as
herein defined);

WHEREAS, the Executive Chairman is willing to serve in the employ of the Company
and the Bank on such basis; and

WHEREAS, the Company and the Executive Chairman each hereby agree that in order
to achieve the foregoing objectives it is necessary to enter into this Agreement
and for the Bank and the Executive Chairman to enter into a separate parallel
agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the Company and the
Executive Chairman hereby agree as follows:

 

1. POSITION AND RESPONSIBILITIES.

(a) During the period of his employment hereunder, Stephen W. Ensign agrees to
serve as Executive Chairman of the Company in the capacity of both employee and
director.

(b) The Executive Chairman also agrees that, during the period of his employment
hereunder, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence, he shall devote
substantially all his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder including activities and services
related to the organization, operation and management of the Company all as may
be mutually agreed by the Board of Directors of the Company (“Board”) and the
Executive Chairman; provided, however, that, with the approval of the Board, as
evidenced by a resolution of such Board, from time to time, the Executive
Chairman may serve, or continue to serve, on the boards of directors of, and
hold any other offices or positions in, companies or organizations which, in the
Board’s judgment, will not present any conflict of interest with the Company, or
materially affect the performance of the Executive Chairman’s duties pursuant to
this Agreement.

 

2. EMPLOYMENT TERM.

The terms and conditions of this Agreement shall be and remain in effect during
the period of employment established under this Section 2 (“Employment Period”).
The Employment Period shall be for an initial term ending on December 31, 2014.
Except as otherwise expressly provided in this Agreement, any reference in this
Agreement to the term “Remaining Unexpired Employment Period” as of any date
shall mean the period beginning on such date and ending on December 31, 2014.



--------------------------------------------------------------------------------

Nothing in this Agreement shall be deemed to prohibit the Company at any time
from terminating the Executive Chairman’s employment during the Employment
Period with or without notice for any reason; provided, however, that the
relative rights and obligations of the Company and the Executive Chairman in the
event of any such termination shall be determined under this Agreement.

 

3. COMPENSATION AND REIMBURSEMENT.

(a) The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 1. The Company shall pay
the Executive Chairman as compensation for services a base salary at a rate of
$325,784 per year (“Base Salary”) for 2012 commencing as of the Effective Date.
During the period of this Agreement, Executive Chairman’s Base Salary shall be
reviewed at least annually; the first such review will be made no later than one
year from the date of this Agreement. Such review shall be conducted by a
Committee designated by the Board, and the Board and the Executive Chairman may
modify such Base Salary as mutually agreed by the parties. The Base Salary shall
be payable in accordance with the Company’s payroll schedule applicable to all
employees. In addition to the Base Salary provided in this Section 3(a), the
Company shall provide the Executive Chairman with all such other benefits as are
provided uniformly to permanent full-time employees of the Company and its
affiliates.

(b) The Company will provide the Executive Chairman with employee benefit plans,
arrangements and perquisites substantially equivalent to those in which the
Executive Chairman was participating or otherwise deriving benefit from
immediately prior to the beginning of the term of this Agreement, and the
Company will not, without the Executive Chairman’s prior written consent, make
any changes in such plans, arrangements or perquisites which would adversely
affect the Executive Chairman’s rights or benefits thereunder. Without limiting
the generality of the foregoing provisions of this subsection (b), the Executive
Chairman will be entitled to participate in or receive benefits under any
employee benefit plans including, but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans, health and
accident plans, medical coverage or any other employee benefit plan or
arrangement made available by the Company or the Bank in the future to its
senior executives and key management employees, subject to, and on a basis
consistent with, the terms, conditions and overall administration of such plans
and arrangements. The Executive Chairman will be entitled to incentive
compensation and bonuses as provided in any plan, or pursuant to any arrangement
of the Company or the Bank, in which the Executive Chairman is eligible to
participate. Nothing paid to the Executive Chairman under any such plan or
arrangement will be deemed to be in lieu of other compensation to which the
Executive Chairman is entitled under this Agreement.

(c) In addition to the Base Salary provided for by paragraph (a) of this
Section 3, the Company shall pay or reimburse Executive Chairman for all
reasonable travel and other obligations under this Agreement and may provide
such additional compensation in such form and such amounts as the Board may from
time to time determine.

(d) During the term of this Agreement, the Company shall make annual
contributions to the separate trust established for the New Hampshire Thrift
Bancshares, Inc. Supplemental Executive Retirement Plan (“SERP”) for purposes of
accumulating the assets necessary to fund the benefits payable to the Executive
Chairman under the terms of such Plan.

 

-Page 2 of 15-



--------------------------------------------------------------------------------

4. PAYMENTS TO EXECUTIVE CHAIRMAN UPON AN EVENT OF TERMINATION.

(a) Upon the occurrence of an Event of Termination (as herein defined) during
the Executive Chairman’s term of employment under this Agreement, the provisions
of this Section shall apply. As used in this Agreement, an “Event of
Termination” shall mean and include any one or more of the following:

(i) the termination by the Company of the Executive Chairman’s full-time
employment hereunder for any reason other than for “Disability” as defined in
Section 7(a) hereof; death; or “Termination for Cause” as defined in Section 9
hereof; or

(ii) The Executive Chairman’s resignation from the Company’s employ upon
(A) unless consented to by the Executive Chairman, a material change in the
Executive Chairman’s function, duties, or responsibilities, which change would
cause Executive Chairman’s position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1, above (any such material change shall be deemed a continuing breach
of this Agreement), (B) a relocation of the Executive Chairman’s principal place
of employment by more than 50 miles from its location at the effective date of
this Agreement, or a material reduction in the benefits and perquisites to the
Executive Chairman from those being provided as of the effective date of this
Agreement, or (C) any breach of this Agreement by the Company. Upon the
occurrence of any event described in clauses (A), (B), or (C), above, Executive
Chairman shall have the right to elect to terminate his employment under this
Agreement by resignation upon not less than thirty (30) days prior written
notice, including a description of the event giving rise to the asserted grounds
under clauses (A), (B), or (C), given within a reasonable period of time not to
exceed, except in case of a continuing breach, ninety (90) days after the event
giving rise to said right to elect if the asserted grounds under clauses (A),
(B), or (C) above have not been cured during said thirty (30) day period.

(b) Upon the termination of the Executive Chairman’s employment with the Company
under circumstances described in Section 4(a) of this Agreement, the Company
shall pay and provide to the Executive Chairman (or, in the event of his death,
to his estate):

(i) his earned but unpaid salary (including, without limitation, all items which
constitute wages under applicable law and the payment of which is not otherwise
provided for in this Section 4(b)) as of the date of the termination of his
employment with the Company and the Bank, such payment to be made at the time
and in the manner prescribed by law applicable to the payment of wages but in no
event later than thirty (30) days after termination of employment as defined in
Treasury Regulation Section 1.409A-1(h)(1)(ii);

(ii) the benefits, if any, to which he is entitled as a former employee under
the employee benefit plans and programs and compensation plans and programs
maintained by the Company and the Bank for their officers and employees;

(iii) continued group life, health (including hospitalization, medical and major
medical), dental, accident and long-term disability insurance benefits, in
addition to that provided pursuant to Section 4(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Executive Chairman, for the Remaining Unexpired
Employment Period, coverage equivalent to the coverage to which he would have
been entitled under such plans (as in effect on the date of

 

-Page 3 of 15-



--------------------------------------------------------------------------------

his termination of employment, or, if his termination of employment occurs after
a Change of Control, on the date of such Change of Control, whichever benefits
are greater), if he had continued working for the Company during the Remaining
Unexpired Employment Period at the highest annual rate of compensation achieved
during that portion of the Employment Period which is prior to the Executive
Chairman’s termination of employment with the Company; provided, however, that,
to the extent that the promise or provision of any continued group health
benefit pursuant to this Section 4(b)(iii) would cause a group health plan
maintained for the officers or employees of the Company or the Bank to fail to
comply with section 2716 of the Public Health Service Act, the Executive
Chairman shall be provided with distributions of cash in lieu of such benefit,
at the same times and in the same forms as the premium payments which would have
been made to provide such benefit, in amounts adequate for the Executive
Chairman to purchase a comparable health benefit;

(iv) a lump sum payment, in an amount equal to the value of the salary that the
Executive Chairman would have earned if he had continued working for the Company
during the Remaining Unexpired Employment Period at the highest annual rate of
salary achieved during that portion of the Employment Period which is prior to
the Executive Chairman’s termination of employment with the Company, such lump
sum to be paid in lieu of all other payments of salary provided for under this
Agreement in respect of the period following any such termination without
discount for early payment with payment to be made on the sixtieth (60) day
following termination of employment;

(v) a lump sum payment in an amount equal to the value of the payments that
would have been made to the Executive Chairman under any cash bonus or long-term
or short-term cash incentive compensation plan maintained by, or covering
employees of, the Company or the Bank if he had continued working for the
Company during the Remaining Unexpired Employment Period and had earned the
maximum bonus or incentive award in each calendar year that ends during the
Remaining Unexpired Employment Period without discount for early payment with
payment to be made on the sixtieth (60) day following termination of employment,
such payments to be equal to the product of:

(A) the maximum percentage rate at which an award was available to the Executive
Chairman under such incentive compensation plan during the period of three
(3) years ending immediately prior to the date of termination; multiplied by

(B) the salary that would have been paid to the Executive Chairman during each
such calendar year at the highest annual rate of salary achieved during the
period of three (3) years ending immediately prior to the date of termination;

(vi) at the election of the Company made within thirty (30) days following the
Executive Chairman’s termination of employment with the Company, upon the
surrender of options or appreciation rights issued to the Executive Chairman
under any stock option and appreciation rights plan or program maintained by, or
covering employees of, the Company or the Bank, a lump sum payment in an amount
equal to the product of:

(A) the excess of (I) the fair market value of a share of stock of the same
class as the stock subject to the option or appreciation right, determined as of
the date of termination of employment, over (II) the exercise price per share
for such option or appreciation right, as specified in or under the relevant
plan or program; multiplied by

 

-Page 4 of 15-



--------------------------------------------------------------------------------

(B) the number of shares with respect to which options or appreciation rights
are being surrendered; and

(vii) at the election of the Company made within thirty (30) days following the
Executive Chairman’s termination of employment with the Company, upon the
surrender of any shares awarded to the Executive Chairman under any restricted
stock plan maintained by, or covering employees of, the Company or the Bank, a
lump sum payment in an amount equal to the product of:

(A) the fair market value of a share of stock of the same class of stock granted
under such plan, determined as of the date of the Executive Chairman’s
termination of employment; multiplied by

(B) the number of shares which are being surrendered.

The Company and the Executive Chairman hereby stipulate that the damages which
may be incurred by the Executive Chairman following any such termination of
employment are not capable of accurate measurement as of the date first above
written and that the payments and benefits contemplated by this Section 4(b)
constitute reasonable damages under the circumstances and shall be payable
without any requirement of proof of actual damage and without regard to the
Executive Chairman’s efforts, if any, to mitigate damages.

(c) Notwithstanding anything in this Agreement to the contrary, it will be a
condition to the Executive Chairman’s right to receive any severance benefits
under Sections 4(b)(iii), (iv) and (v) that he execute and deliver to the
Company no later than 53 days following the date of termination and not revoke a
release of claims in favor of the Company and the Bank and all affiliates in the
form as may be reasonably prescribed by the Company. Severance payments and
benefits will commence following the expiration of the 60 day period following
termination of employment, provided that the Executive Chairman has executed and
delivered and not revoked the release no later than 53 days following the date
of termination and such release is effective upon the 60th day following
termination of employment. The Company and the Executive Chairman further agree
that the Company may condition the payments and benefits (if any) due under
Sections 4(b)(iii), (iv) and (v) on the receipt of the Executive Chairman’s
resignation from any and all positions which he holds as an officer, director or
committee member with respect to the Company, the Bank or any subsidiary or
affiliate of either of them.

 

5. CHANGE OF CONTROL.

(a) No benefit shall be payable under this Section 5 unless there shall have
occurred a Change of Control of the Company, as set forth below. For purposes of
this Agreement, a “Change of Control” of the Company shall be deemed to have
occurred upon the happening of any of the following events:

(i) the consummation of a reorganization, merger or consolidation of the
Company, respectively, with one (1) or more other persons, other than a
transaction following which:

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated

 

-Page 5 of 15-



--------------------------------------------------------------------------------

under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the outstanding equity
ownership interests in the Company; and

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert;

(iii) a complete liquidation or dissolution of the Company;

(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the Board of the Company do not belong to any of the
following groups;

(A) individuals who were members of the Board of the Company on the date of this
Agreement; or

(B) individuals who first became members of the Board of the Company after the
date of this Agreement either:

(I) upon election to serve as a member of the Board of the Company by
affirmative vote of three-quarters of the members of such Board, or of a
nominating committee thereof, in office at the time of such first election; or

(II) upon election by the stockholders of the Company to serve as a member of
the Board of the Company, but only if nominated for election by affirmative vote
of three-quarters of the members of the Board of the Company, or of a nominating
committee thereof, in office at the time of such first nomination;

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents other than by or on behalf of the Board of
the Company; or

(v) any event which would be described in Section 5(a)(i), (ii), (iii) or
(iv) if the term “Bank” were substituted for the term “Company” therein.

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or a subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this Section 5(a), the term “person” shall have the meaning assigned
to it under sections 13(d)(3) or 14(d)(2) of the Exchange Act.

 

-Page 6 of 15-



--------------------------------------------------------------------------------

(b) If any of the events described in Section 5(a) hereof constituting a Change
of Control have occurred or the Board has determined that a Change of Control
has occurred, the Executive Chairman shall be entitled to the benefits provided
in Section 4(b) upon the Executive Chairman’s subsequent termination of
employment with the Company, whether voluntary or otherwise, for any reason
following the effective date of the Change of Control, unless the Executive
Chairman’s termination of employment is the result of his “Disability” as
defined in Section 7(a) hereof; death; or “Termination for Cause” as defined in
Section 9 hereof. Notwithstanding anything in this Agreement to the contrary,
for purposes of computing the benefits described in Section 4(b) due upon a
termination of employment that occurs, or is deemed to have occurred, after a
Change of Control, the Remaining Unexpired Employment Period shall be deemed to
be three (3) full years.

 

6. CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.

(a) This Section 6 shall apply if the Executive Chairman’s employment is
terminated upon or following:

(i) a Change of Control (as defined in Section 5(a) of this Agreement); or
(ii) a change “in the ownership or effective control” of the Company or the Bank
or “in the ownership of a substantial portion of the assets” of the Company or
the Bank within the meaning of section 280G of the Code. If this Section 6
applies, then, if for any taxable year, the Executive Chairman shall be liable
for the payment of an excise tax under section 4999 of the Code with respect to
any payment in the nature of compensation made by the Company, the Bank or any
direct or indirect subsidiary or affiliate of the Company or the Bank to (or for
the benefit of) the Executive Chairman, it shall be the sole obligation and
responsibility of the Company to pay to the Executive Chairman an amount equal
to X, determined under the following formula:

 

  X=   

E x P

     1 - [(FI x (1 - SLI)) + SLI + E + M]   where      E =    the rate at which
the excise tax is assessed under section 4999 of the Code;   P    the amount
with respect to which such excise tax is assessed, determined without regard to
this Section 6;   FI =    the highest marginal rate of income tax applicable to
Executive Chairman under the Code for the taxable year in question;   SLI =   
the sum of the highest marginal rates of income tax applicable to Executive
Chairman under all applicable state and local laws for the taxable year in
question; and   M =    the highest marginal rate of Medicare tax applicable to
Executive Chairman under the Code for the taxable year in question

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) the Executive Chairman under the terms of this Agreement, or
otherwise, and on which an excise tax

 

-Page 7 of 15-



--------------------------------------------------------------------------------

under section 4999 of the Code will be assessed, the payment determined under
this Section 6(a) shall be made to the Executive Chairman on the earlier of
(i) the date the Company, the Bank or any direct or indirect subsidiary or
affiliate of the Company or the Bank is required to withhold such tax, or
(ii) the date the tax is required to be paid by the Executive Chairman.

(b) Notwithstanding anything in this Section 6 to the contrary, in the event
that the Executive Chairman’s liability for the excise tax under section 4999 of
the Code for a taxable year is subsequently determined to be different than the
amount determined by the formula (X + P) x E, where X, P and E have the meanings
provided in Section 6(a), the Executive Chairman or the Company, as the case may
be, shall pay to the other party at the time that the amount of such excise tax
is finally determined, an appropriate amount, plus interest, such that the
payment made under Section 6(a), when increased by the amount of the payment
made to the Executive Chairman under this Section 6(b) by the Company, or when
reduced by the amount of the payment made to the Company under this Section 6(b)
by the Executive Chairman, equals the amount that should have properly been paid
to the Executive Chairman under Section 6(a). The interest paid under this
Section 6(b) shall be determined at the rate provided under section
1274(b)(2)(B) of the Code. To confirm that the proper amount, if any, was paid
to the Executive Chairman under this Section 6, the Executive Chairman shall
furnish to the Company a copy of each tax return which reflects a liability for
an excise tax payment made by the Company, at least 20 days before the date on
which such return is required to be filed with the Internal Revenue Service. Any
payment pursuant to this Section 6(b) shall in any case be made no later than
the last day of the calendar year following the calendar year in which any
additional taxes for which the payment contemplated by 6(a) is to be made are
remitted to the Internal Revenue Service.

 

7. TERMINATION FOR DISABILITY.

(a) If, as a result of the Executive Chairman’s incapacity due to physical or
mental illness, he shall have been absent from his duties with the Company on a
full-time basis for three (3) consecutive months, and within thirty (30) days
after written notice of potential termination is given, he shall not have
returned to the full-time performance of his duties, the Company may terminate
the Executive Chairman’s employment for “Disability.”

(b) If the Executive Chairman’s employment is terminated by reason of the
Executive Chairman’s Disability during the Employment Period, this Agreement
shall terminate without further obligations to the Executive Chairman, other
than for payment of amounts and provision of benefits under Sections 4(b)(i) and
(ii).

 

8. DEATH OF THE EXECUTIVE CHAIRMAN.

If the Executive Chairman’s employment is terminated by reason of the Executive
Chairman’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive Chairman’s legal representatives
under this Agreement, other than for payment of amounts and provision of
benefits under Sections 4(b)(i) and (ii).

 

9. TERMINATION FOR CAUSE.

The term “Termination for Cause” shall mean termination upon intentional failure
to perform stated duties, personal dishonesty which results in loss to the
Company or one of its affiliates, willful violation of any law, rule, regulation
(other than traffic violations or similar offenses), or final cease

 

-Page 8 of 15-



--------------------------------------------------------------------------------

and desist order concerning conduct which results in substantial loss to the
Company or one of its affiliates, or any material breach of this Agreement. For
purposes of this Section, no act, or the failure to act, on the Executive
Chairman’s part shall be “willful” unless done, or omitted to be done, not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Company or its affiliates. Notwithstanding the foregoing,
the Executive Chairman shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than three-fourths of the
members of the Board at a meeting of the Board called and held for that purpose
(after reasonable notice to the Executive Chairman and an opportunity for him,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, the Executive Chairman was guilty of conduct
justifying Termination for Cause and specifying the reasons thereof. The
Executive Chairman shall not have the right to receive compensation or other
benefits for any period after Termination for Cause. Any unvested stock options
granted to the Executive Chairman under any stock option plan or any unvested
awards granted under any other stock benefit plan of the Company or any
subsidiary or affiliate thereof, shall become null and void effective upon the
Executive Chairman’s receipt of Notice of Termination for Cause pursuant to
Section 11 hereof, and shall not be exercisable by the Executive Chairman at any
time subsequent to such Termination for Cause.

 

10. REQUIRED REGULATORY PROVISIONS.

(a) The Company may terminate the Executive Chairman’s employment at any time,
but any termination, other than Termination for Cause, shall not prejudice the
Executive Chairman’s right to compensation or other benefits under this
Agreement. The Executive Chairman shall not have the right to receive
compensation or other benefits for any period after Termination for Cause as
defined in Section 9 herein.

(b) Any payments made to the Executive Chairman pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with 12 U.S.C.
§1828(k) and any regulations promulgated thereunder.

 

11. NOTICE OF TERMINATION.

(a) Any purported termination by the Company or by the Executive Chairman shall
be communicated by Notice of Termination to the other party hereto. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive Chairman’s employment under the
provision so indicated.

(b) “Date of Termination” shall mean (A) if Executive Chairman’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) days period), and (B) if his
employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the occurrence of a
Change of Control and voluntary

 

-Page 9 of 15-



--------------------------------------------------------------------------------

termination by the Executive Chairman in which case the Date of Termination
shall be the date specified in the Notice, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay the Executive Chairman his full compensation in effect when the notice
giving rise to the dispute was given (including, but not limited to, Base
Salary) and continue him as a participant in all compensation, benefit and
insurance plans in which he was participating when the notice of dispute was
given, until the dispute is finally resolved in accordance with this Agreement.
Amounts paid under this Section are in addition to all other amounts due under
this Agreement and shall not be offset against or reduce any other amounts due
under this Agreement.

 

12. NOTICES.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

If to the Executive Chairman:

Mr. Stephen W. Ensign

21 Sawyer Lane

New London, New Hampshire 03257

If to the Company:

New Hampshire Thrift Bancshares, Inc.

9 Main Street, P.O. Box 9

Newport, New Hampshire 03773

Attention: Chief Executive Officer

with a copy to:

Hogan Lovells US LLP

555 Thirteenth Street, NW

Washington, D.C. 20004

Attention: Richard A. Schaberg, Esq.

 

-Page 10 of 15-



--------------------------------------------------------------------------------

13. NON-COMPETITION.

(a) The Executive Chairman recognizes and acknowledges that the knowledge of the
business activities and plans for business activities of the Company and
affiliates thereof, as it may exist from time to time, is a valuable, special
and unique asset of the business of the Company. The Executive Chairman will
not, during or after the term of his employment, disclose any knowledge of the
past, present, planned or considered business activities of the Company or
affiliates thereof to any person, firm, corporation, or other entity for any
reason or purpose whatsoever. Notwithstanding the foregoing, the Executive
Chairman may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Company. In the event of a breach or
threatened breach by the Executive Chairman of the provisions of this Section,
the Company will be entitled to an injunction restraining the Executive Chairman
from disclosing, in whole or in part, the knowledge of the past, present,
planned or considered business activities of the Bank or affiliates thereof, or
from rendering any services to any person, firm, corporation, other entity to
whom such knowledge, in whole or in part, has been disclosed or is threatened to
be disclosed. Nothing herein will be construed as prohibiting the Company from
pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages from the Executive
Chairman.

(b) The Executive Chairman shall have no right to terminate his employment under
this Agreement except as provided in this Agreement. In the event that Executive
Chairman violates this provision, the Company shall be entitled to enjoin the
employment of the Executive Chairman with any significant competitor, which
shall mean any bank, savings bank, co-operative bank or savings and loan
association or holding company affiliate thereof having one or more deposit
offices in any county where Lake Sunapee Bank, fsb has a main or branch office
for a period of two years from the date of the Executive Chairman’s termination
of his employment hereunder.

 

14. SOURCE OF PAYMENTS.

Subject to the provisions of Section 10 hereof, all payments provided in this
Agreement shall be timely paid in cash or check from the general funds of the
Company.

 

15. GUARANTEE.

The Company hereby agrees to guarantee the payment by the Bank of any benefits
and compensation to which the Executive Chairman is or may be entitled to under
the terms and conditions of any enforceable employment agreement between the
Bank and the Executive Chairman (the “Bank Agreement”).

 

16. NON-DUPLICATION.

In the event that the Executive Chairman shall perform services for the Bank or
any other direct or indirect subsidiary of the Company, any compensation or
benefits provided to the Executive Chairman by such other employer or pursuant
to such employer’s employee benefit plans shall be applied to offset the
obligations of the Company hereunder, it being intended that the provisions of
this Agreement shall set forth the aggregate compensation and benefits payable
to the Executive Chairman for all services rendered to the Company, the Bank and
any other direct or indirect subsidiaries.

 

-Page 11 of 15-



--------------------------------------------------------------------------------

17. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreements between the Company, or any
predecessor of the Company and Executive Chairman. No provision of this
Agreement shall be interpreted to mean that Executive Chairman is subject to
receiving fewer benefits than those available to him without reference to this
Agreement under any other benefit plans maintained by the Company or the Bank.

 

18. NO ATTACHMENT.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, the
Executive Chairman, the Company and their respective successors and assigns.

 

19. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto. Notwithstanding the preceding sentence,
this Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Section 409A of the Code (“Section 409A”)
and shall be subject to amendment in the future, in such manner as the Company
and the Bank may deem necessary or appropriate to effect such compliance;
provided that any such amendment shall preserve for the Executive Chairman the
benefit originally afforded pursuant to this Agreement.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there by any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

20. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

-Page 12 of 15-



--------------------------------------------------------------------------------

21. HEADINGS FOR REFERENCE ONLY.

The headings of Sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

22. GOVERNING LAW.

This Agreement shall be governed by the laws of the State of New Hampshire,
unless otherwise specified herein.

 

23. PAYMENT OF LEGAL FEES.

All reasonable legal fees paid or incurred by the Executive Chairman pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Company, if the Executive Chairman is successful
pursuant to a legal judgment, arbitration or settlement.

 

24. INDEMNIFICATION.

The Company shall provide the Executive Chairman (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, or in lieu thereof, shall indemnify
the Executive Chairman (and his heirs, executors and administrators) to the
fullest extent permitted under law against all expenses and liabilities
reasonably incurred by him in connection with or arising out of any action, suit
or proceeding in which he may be involved by reason of his having been a
director or officer of the Company (whether or not he continues to be a director
or officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgment, court costs and
attorneys’ fees and the cost of reasonable settlements.

 

25. SUCCESSORS TO THE COMPANY.

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place. Failure of the Company to
obtain from any successor its express written assumption of the Company’s
obligations hereunder at least sixty (60) days in advance of the scheduled
effective date of any such succession shall be deemed a material breach of this
Agreement.

 

26. COMPLIANCE WITH SECTION 409A OF THE CODE.

The Executive Chairman and the Company acknowledge that each of the payments and
benefits promised to the Executive Chairman under this Agreement must either
comply with the requirements of Section 409A and the regulations thereunder or
qualify for an exception from compliance. To that end, the Executive Chairman
and the Company agree that:

(a) The expense reimbursements described in Section 3(c) and legal fee
reimbursements described in Section 23 are intended to satisfy the requirements
for a “reimbursement plan” described in Treasury Regulation section
1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy such requirements;

 

-Page 13 of 15-



--------------------------------------------------------------------------------

(b) the payment described in Section 4(b)(i) is intended to be excepted from
compliance with Section 409A pursuant to Treasury Regulation section
1.409A-1(b)(3) as payment made pursuant to the Company’s customary payment
timing arrangement;

(c) the benefits and payments described in Section 4(b)(ii) are expected to
comply with or be excepted from compliance with Section 409A on their own terms;

(d) the welfare benefits provided in kind under Section 4(b)(iii) are intended
to be excepted from compliance with Section 409A as welfare benefits pursuant to
Treasury Regulation Section 1.409A-1(a)(5) and/or as benefits not includible in
gross income;

(e) the tax indemnity payment provided under Section 6 is intended to satisfy
the requirements for a “tax gross-up payment” described in Treasury Regulation
section 1.409A-3(i)(1)(v); and

(f) the termination benefits described in Section 24 are intended to be exempt
from Section 409A as certain indemnification and liability insurance plans
pursuant to Treasury Regulation Section 1.409A-1(b)(10).

With respect to payments under this Agreement, for purposes of Section 409A,
each severance payment (if there is more than one payment) will be considered
one of a series of separate payments. The Executive Chairman and the Company
further agree that, to the extent not otherwise exempt, the termination benefits
described in this agreement are intended to be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals or as
payments pursuant to a separation pay plan pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii). In the case of a payment that is not excepted from
compliance with Section 409A, and that is not otherwise designated to be paid
immediately upon a permissible payment event within the meaning of Treasury
Regulation Section 1.409A-3(a), the payment shall not be made prior to, and
shall, if necessary, be deferred to and paid on the later of the date sixty
(60) days after the Executive Chairman’s earliest separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)) and, if the
Executive Chairman is a specified employee (within the meaning of Treasury
Regulation Section 1.409A-1(i)) on the date of his separation from service, the
first day of the seventh month following the Executive Chairman’s separation
from service. Furthermore, this Agreement shall be construed and administered in
such manner as shall be necessary to effect compliance with Section 409A.

 

-Page 14 of 15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and their seal to be affixed hereunto by its duly authorized officers and
directors, and Executive Chairman has signed this Agreement.

 

ATTEST:   NEW HAMPSHIRE THRIFT BANCSHARES, INC. /s/ Laura Jacobi   BY:   /s/
Peter R. Lovely Secretary     Board Director WITNESS:     /s/ Jodi Hoyt   /s/
Stephen W. Ensign   STEPHEN W. ENSIGN

 

-Page 15 of 15-